TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00823-CV



                             EnerVest Operating, L.L.C., Appellant

                                                  v.

                                      Perry Molett, Appellee


        FROM THE DISTRICT COURT OF LEE COUNTY, 21ST JUDICIAL DISTRICT
              NO. 14,542, HONORABLE DAN R. BECK, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant EnerVest Operating, L.L.C. has filed an unopposed motion to dismiss,

indicating that the parties have settled the underlying dispute. We grant EnerVest’s motion and dismiss

the appeal. See Tex. R. App. P. 42.1(a)(1).



                                               __________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed on Appellant’s Motion

Filed: June 28, 2012